Title: Thomas Jefferson to Horatio G. Spafford, 14 May 1815
From: Jefferson, Thomas
To: Spafford, Horatio Gates


          Dear Sir  Monticello May 14. 15.
          Your favor of April 4. was not recieved till the day before yesterday. I subscribe with pleasure to your American magazine, but hope you will have some agent in our state to recieve the annual subscription, nothing being so difficult as remittances to other states for want of some paper of general circulation. with respect to aiding it with materials for publication, I am become so averse to the labors of the writing table as to be always far behind in the most necessary and pressing business. I am glad to learn that your carriage succeeds. our reasoning on new machines is so often baffled by small circumstances which it is difficult to take into account, that I am always unwilling to rest on any thing but actual experience. Accept the assurance of my esteem and respect
          Th: Jefferson
        